Citation Nr: 1040369	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical 
spine injury.  

2.  Entitlement to service connection for a psychiatric disorder, 
claimed as post traumatic stress disorder (PTSD) and depression, 
to include as secondary to service connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for a right 
hand disability, classified as residuals of laceration flexor of 
right middle finger.

4.  Entitlement to a compensable rating for left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 
1994.   

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Manila, the 
Republic of the Philippines, which denied the issues on appeal.  

The Veteran testified before the undersigned at a hearing held in 
front of the undersigned Veterans Law Judge at the RO in April 
2010.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to remand all 
the appellate issues to afford proper development.  Regarding the 
issue of the cervical spine injury, the RO is noted to have 
denied this claim based on there being no current disability, 
with the neck problems documented in service deemed as acute and 
transitory.  

The Board notes that the service treatment records document 
recurrent neck complaints and injury beginning in 1981, with 
questionable old odontoid fracture noted in April 1990, and an 
injury to the neck and occipital area in February 1993.  The 
Veteran testified at his April 2010 hearing that he does have a 
current neck disability, stating that he underwent disc surgery 
in 2004, and indicated that he would be submitting records from 
this surgery.  The records he did submit at this hearing do not 
contain the actual surgery records, but do contain a medical 
opinion from a private physician (Dr. Q), who apparently had 
reviewed records including post surgery records dated in July 
2008, and opined that the current post surgical cervical spine 
condition was related to his neck injuries experienced in 
service.  However the records cited by this physician are not 
shown to be in the claims folder, and the records pertaining to 
the surgery are also not in the claims folder.  Thus it is 
necessary to obtain the complete records documenting treatment 
for the Veteran's current cervical spine disorder, to include 
records of his apparent surgery on his cervical spine.  After all 
available records of pertinent treatment are added to the file, 
the Veteran should be provided a VA examination.  The VA examiner 
should be asked to provide an opinion, based on examination and 
complete review of the claims folder including the report from 
Dr. Q., as to the likelihood that the Veteran has a cervical 
spine disorder related to any aspect of his period of service.
 
With regard to the claim for service connection for a psychiatric 
disorder to include PTSD and depression, the Veteran is noted to 
have recently clarified his claimed PTSD stressor to involve that 
stemming from his duties as a "journeyman" who had to 
troubleshoot ship equipment while the ships were at sea.  He 
indicated that he boarded such ships without flight decks via 
helicopter, from which he was hanging from by a cable and harness 
and had to release the harness and drop off onto the ship's deck.  
He suggested that this was difficult and potentially hazardous, 
and reported having had dreams about this.  While such specific 
means of transportation to board ships is not shown in his 
personnel file, his duties throughout service are shown to entail 
maintenance and repair of ship engines and other equipment, 
including as an emergency hull repairman in 1982.  Thus his 
duties may be consistent with his reported stressor and an 
attempt should be made to verify the stressful incidents alleged.  
While a February 1995 VA examination for PTSD determined that the 
Veteran did not meet the criteria for PTSD, this examination, 
conducted in conjunction with a claim that was later withdrawn, 
did not include reports of the claimed stressor noted above.  
Furthermore there is additional evidence showing the Veteran has 
been treated for a depressive or mood disorder as recently as 
2007.  The service treatment records are also noted to show 
treatment for an episode of chest pain deemed to be anxiety-
related in February 1987.  To date, no examiner has addressed the 
possible link between his more recent psychiatric symptoms and 
those shown in service.   Finally, the Board notes that the 
Veteran's representative appears to claim entitlement to a 
psychiatric disorder to include as secondary to his service 
connected disabilities, (currently shown to be a right hand 
disability, inguinal hernia and a left hand disability) and the 
Veteran in his April 2010 hearing appears to confirm his desire 
to claim service connection on a secondary basis.  Therefore it 
is necessary for the Veteran to undergo a VA examination to 
ascertain the nature and etiology of his claimed psychiatric 
disorder.

With regard to the claims for entitlement to increased ratings 
for a left inguinal hernia and for his right hand and finger 
disability, the Board finds that further development is necessary 
to afford a proper assessment of the current severity of these 
symptoms.  The Veteran and his representative have argued that 
disability involving his finger has worsened since his last 
examination of September 2007, and that it now includes 
neurological manifestations affecting his whole hand.  The need 
for a new and more complete examination was pointed out at the 
hearing.  With regard to the hernia, the Veteran indicated that 
the hernia was not adequately evaluated and that it is more 
symptomatic now, warranting a 10 percent evaluation.

Finally, the Board notes that the Veteran should be afforded an 
opportunity to obtain complete medical records.  Aside from the 
private medical reports from Dr. Q., which are dated in April 
2009, the most recent records are shown to be from 2007.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask 
that he identify all sources of treatment he 
has received for his claimed psychiatric and 
cervical spine disorders since service.  The 
Veteran should also be asked to identify all 
sources of treatment for his hernia and right 
hand disorders since 2007.  He should be 
asked to furnish signed authorizations for 
release to the VA of private medical records 
in connection with each non-VA source 
identified.  Copies of the medical records 
from all sources should then be requested.  
All records obtained should be added to the 
claims folder.  If requests for any private 
or non-VA government treatment records are 
not successful, the AOJ should inform the 
Veteran of the non-response so that he will 
have an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claims.  38 C.F.R. § 3.159 (2009).

2.  After completion of the above, the 
Veteran should be scheduled for VA orthopedic 
(to include muscle injury) and neurological 
examinations to determine the nature and 
severity of his service-connected right hand 
disability.  All indicated tests and studies 
should be undertaken, to include X-ray.  The 
claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination, 
and the examination report must be annotated 
in this regard.  After a review of the claims 
file, it is requested that the examiner 
provide explicit responses to the following:

(a) The orthopedic/muscle injury examiner 
should address the severity of the Veteran's 
service-connected right hand disorder by 
recording the range of motion in the 
Veteran's right middle finger observed on 
clinical evaluation and should assess whether 
the right middle finger exhibits any 
disability to include limitation of motion, 
pain, or instability, including on repetitive 
use.  Additionally, the examiner should be 
requested to determine whether the right 
middle finger exhibits weakened movement, 
excess fatigability, or incoordination, and, 
if feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should also be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability during 
flare-ups or on use.  The examiner should 
also identify whether there is any other 
orthopedic disability affecting the right 
hand, beyond the middle finger and if so, the 
nature and severity of the disability (to 
include examining the ranges of motion, and 
functional limitations of the rest of the 
fingers of the right hand and wrist, in the 
same manner as the right middle finger is 
examined.)  If muscle damage or atrophy is 
noted to be present, the examiner should 
comment on the muscle group(s) affected and 
the extent and severity of the muscle 
disability, ranging from slight, moderate, 
moderately severe to severe.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this opinion.  
It is requested that the results of the 
examination be typed and included in the 
claims folder for review.

(b) The neurological examiner should describe 
the severity of all neurologic impairments 
from the service-connected  right hand/finger 
injury residuals.  The examiner should 
specifically describe the areas of the right 
hand (and wrist if shown) where the 
neurological manifestations may be present, 
and ascertain whether they more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a moderately 
severe incomplete paralysis or a severe 
incomplete paralysis.  The examiner should 
provide reasons and bases based on medical 
judgment and facts for this opinion.  

3.  Thereafter after completion of #1-2, the 
AOJ should schedule the veteran for a VA 
hernia disorders examination(s), to determine 
the nature and extent of the veteran's 
service connected left inguinal hernia.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and their reports should so 
indicate.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The examiner is to assess 
the current nature and extent of severity of 
the veteran's impairment related to his 
service-connected left inguinal impairment in 
accordance with the latest AMIE worksheet for 
rating such disorders.  The examiner should 
address the manifestations of the hernia to 
include size, recurrences, history of surgery 
(if any), the ease or difficulty of 
reducibility, and the need for support by a 
truss or belt (to include the effectiveness 
of such support).  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

4.  Thereafter following completion of the 
above, the AOJ should schedule the Veteran 
for a spine disorders examination to 
determine the nature and etiology of the 
Veteran's claimed cervical spine disability.  
The claims folder and a separate copy of this 
remand must be made available to the examiner 
prior to the examination, and the examiner 
should acknowledge such review of the 
pertinent evidence in the examination report.  
All indicated studies including X-rays  
should be performed and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

Does the Veteran have any current, chronic 
disability of his cervical spine?  If so, is 
it at least as likely as not (i.e., at least 
a 50/50 probability) that any such disability 
or disabilities began in service or was the 
result of trauma sustained in service?  The 
service treatment records showing apparent 
treatment for recurrent cervical spine 
complaints and injury to the neck, to include 
possible otondoid fracture shown in April 
1990, should be addressed in answering this 
question.

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts. 

5.  The Veteran should be contacted and asked 
to submit a statement recounting in full 
detail his reported inservice stressor 
event(s), noting where possible, place names, 
dates, and unit assignments.  After any 
statement is received, the RO should take any 
necessary steps available to attempt to 
verify the reported stressor event.

6.  Thereafter, following completion of #5 
and receipt of any verification documents, or 
sufficient time for such to have been 
completed, the AOJ should afford the Veteran 
a VA special psychiatric examination.  The 
claims file and a separate copy of this 
remand must be provided to the examiner for 
review prior and pursuant to conduction and 
completion of the examination.  The examiner 
must determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include PTSD.  The examiner 
should provide an opinion on the following: 

(a).  Does the Veteran have a diagnosis of 
PTSD?

(b).  If PTSD is diagnosed, the examiner MUST 
identify the stressor(s) supporting the 
diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record, to 
include the lay evidence provided by the 
Veteran of his stressor of having to be 
transported to repair ships via helicopter 
from which he had to board by a harness 
suspended below the helicopter.  After 
consideration of these stressors, and the 
examination, the examiner should explain 
whether the criteria to support a diagnosis 
of PTSD are met;

(c).  If PTSD is not diagnosed OR if there is 
any additional psychiatric disorder other 
than PTSD diagnosed, the examiner should 
opine as to the following:

(i) The examiner should provide an 
opinion as to whether any such 
disorder(s) diagnosed is/are related 
to service, or if preexisting 
service, was/were aggravated thereby.  
In making this determination, the 
examiner should consider the evidence 
in the claims folder, to include the 
episode of anxiety treated in-
service, as well as the post service 
records.  

(ii) If any diagnosed psychiatric 
disability (other than PTSD) did not 
begin in service, and was caused by 
active service, the examiner should 
provide an opinion as to whether is it 
at least as likely as not (i.e., at 
least a 50/50 probability) that any 
such disability is being caused or 
aggravated by his service connected 
disabilities (which presently include 
the right hand disability, hernia 
disability and disability due to 
laceration of the fourth finger of the 
left hand, but may also include 
disability due to a cervical spine 
disorder).  

The examiner should utilize the DSM-IV 
in arriving at diagnoses and identify 
all existing psychiatric diagnoses.  The 
report of the examination should include 
a complete rationale for all opinions.  

7.  Following completion of the above 
development, the AOJ should readjudicate the 
veteran's claims.  If any benefit sought on 
appeal remains denied, the veteran should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence received and all 
applicable regulations.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes of 
this remand are to comply with due process of law and to further 
develop the Veteran's claims.  No action by the Veteran is 
required until he receives further notice; however, the Veteran 
is advised that failure to cooperate by reporting for examination 
without good cause may result in the denial of the claim(s).  38 
C.F.R. § 3.655 (2009).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


	



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


